DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 as amended recites:
wherein the continuous blank is assembled of several hollow profiles, each of said hollow profiles comprising a section of the at least one first lateral wall, the base wall, the second lateral wall, and the roof wall, said hollow profiles being arranged next to one another in the parallel direction with respect to the cabin width and said hollow profiles being arranged such that a longitudinal extension of each of said hollow profiles extends in parallel with respect to the longitudinal extension of the blank

The closest art of record to the limitations as now set forth in independent claim 1 are the combination of references; Ilzhofer, B.S. S. S. G. (DE 202010011050), Arnold and Leedekerfen as applied under 35 USC 103 in the outstanding Office Action mailed September 3, 2021.  Ilzhofer and B.S. S. S. G. disclose and teach a cabin module continuous blank including two lateral walls, a base wall, and roof.  The   Leedekerfen reference teaches the walls having an inner layer and outer layer that are foldable at the outer deformable layer.  In Leedekerfen a foamed plastic fills the space between the inner layer and outer layer, the space does not have several hollow profiles.
  In the applied Arnold reference the honeycomb material between the inner layer and outer layer of the floor teaches orienting several hollow profile chambers parallel to the 
In summary, the subject matter of Applicant's claim 1, as amended, would not have been obvious to one of ordinary skilled in the art at the time of the effective filing date of the invention by the teachings of  Leedekerfen or Arnold nor any of the other art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Fred Dorchak on September 14, 2021.  It was agreed to amend claims 7 and 15 to overcome 35 USC 112 (b) indefiniteness matters as follows:

Claim 7 (Currently Amended):  The cabin module according to claim 6, wherein the edge regions comprise an inner edge region facing the cabin area and wherein the inner layers designed so as to be interrupted in the separating section are connected to one another 

said inner layer and said outer layer  arranged at a distance from the inner layer and the outer layer.



3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612